 

Case 7:19-mj-03161 Document 1 Filed on 12/26/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) Criminal Complaint

 

aie erm Di sae a Texas
FILED

United States District Court
' DEC 26 2019

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION “ , David J. Bradley, Clerk

 

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Manuel De Jesus Vasquez-Villeda

Case Number: M-19- 316 -M

JAE YOB: 1965
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 24,2019 in Hidalgo : County, in

the Southern District of Texas _

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title _ 8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Manuel De Jesus Vasquez-Villeda was encountered by Border Patrol Agents near Penitas, Texas on December 24, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 24, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on July 7, 2009, through Douglas, Arizona. Prior to deportation/exclusion the
defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of
Homeland Security, On January 30, 2008, the defendant was convicted of Driving Under the Influence of Alcohol 3rd Offense and
sentenced to Maximum thirty (30) months confinement minimum twelve (12) months confinement.

 

 

Continued on the attached sheet and made a part of this complaint: a [_]ves No
Complaint authorized by AUSA al ie ™~ OL C ps
aypare A by Scott: Gres pair irfrolig Signature of Complainant
Sworn to before me and subscribed in my presence, Julio C. Pefia |
. Printed Name of Complainant
December 26, 2019 S°( 3H Gun orvompiain

 

 

nae , [EX cx §& Donat
Peter E. Ormsby , U.S. Magistrate Judge

Name and Title of Judicial Officer ‘Signature of Judicial Officer
